Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, line 2 a second axis (192) is claimed.  Nothing of a first axis is claimed in claims 1 or 25.  For the purpose of examination, in claim 25, line 3 the phrase “an axis (190)” is read as “a first axis (190)”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, 13-15,16, 18-20, 23-25, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-9, 11-13,15,18-20, 23-25 and 28 of co-pending Application No. 16/882,415 in view of Budge et al (US 2019/0315059A1).
As to claim 1, claim 1 of Application No.’415 recites a robot end effector (100) for dispensing an extrudable substance (102), the robot end effector (100) comprising: a chassis (110); cartridge bays (122), attached to the chassis (110) and each shaped to receive a corresponding one of two-part cartridges (104); a dispensing valve (130), attached to the chassis (110) and comprising a valve inlet (132) and a valve outlet (134), wherein the valve outlet (134) is in selective fluidic communication with the valve inlet (132); a manifold (140), comprising a manifold outlet (144) and manifold inlets (142), which are in fluidic communication with the manifold outlet (144), wherein: the manifold outlet (144) is in fluidic communication with the valve inlet (132), and when the two-part cartridges (104) are received by the cartridge bays (122), the manifold inlets (142) are in fluidic communication with corresponding ones of the two-part cartridges (104) via static mixers (101), attached to cartridge outlets (109) of the two-part cartridges (104); a plunger assembly (150), comprising pairs of plungers (152) and arranged to concurrently extrude contents of the two-part cartridges (104) through the cartridge outlets (109), when the two-part cartridges (104) are received by the cartridge bays (122); and an electric motor (160), attached to the chassis (110) and configured to selectively move the plunger assembly (150) relative to the chassis (110).  US’415 lacks claiming a non-rotating linear pneumatic actuator attached to the chassis and configured to selectively move the plunger assembly relative to the chassis.  However, the use of a non-rotating linear pneumatic or a motor actuator is known in the art; for instance - as taught by Budge et al (see para [0051], [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-rotating linear pneumatic actuator instead of using an electric motor because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 2-4, claims 2-4 of Application No.’415 recite the actuator selectively moving the pair of plungers bidirectionally, but lacks the linear pneumatic actuator having a piston and a cylinder, the piston slidable relative to the cylinder.  However, Budge et al teaches a pneumatic actuator provided with a piston and a cylinder, wherein the piston extends from the cylinder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a piston and a cylinder, wherein the piston slidable relative to the cylinder to apply pressure to the discharging material.  
As to claim 8, claim 8 of Application No.’415 discloses the cartridge bays are each oriented length-wise along an axis (190); the cartridge bays (122) are arranged side-by-side along a second axis (192), transverse to the axis (190); when the two-part cartridges (104) are received by the cartridge bays (122), a first-part container (106) and a second-part container (108) of each of the two-part cartridges (104) are oriented side-by-side along a third axis (194); and the third axis (194) is transverse to the axis (190) and the second axis (192).
Regarding claim 13, claim 13 of Application No.’415 teaches a connector (180), attached to the chassis (110), wherein the dispensing valve (130) and the electric motor (160) are controllable by signals, received through the connector (180).
As to claim 14, claim 13 of Application No.’415 recites a connector attached to the chassis, but lacks teaching the non-rotating linear pneumatic actuator controllable by pressurized air received through the connector.  However, the use of pressurized air to control a linear actuator is taught in Budge et al (see para [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotating linear pneumatic actuator controllable by pressurized air in Application No.’415 to slide the piston/rod away from the cylinder. 
As to claim 15, claim 15 of Application No.’415 recites the cartridge bays (122) are defined by walls (124), parallel to one another and spaced apart from each other; and each of the cartridge bays (122) is partially bounded by a corresponding pair of adjacent ones of the walls (124).
Regarding claim 16, in Claims 9, 11 and 12 of Application No.’415 the cartridge bays are capable of being equal in number to the manifold inlets, and the manifold inlets are equal in number to the pairs of plungers (requiring each of the cartridge bays shaped to retain two-parts cartridges, the pair of plungers are aligned with the two-part cartridges and the manifold inlets attached to the two-part cartridges).
As to claim 18, claim 18 of Application No.’415 discloses the manifold inlets (142) each comprise: a manifold-inlet interior wall (141); an inlet groove (143), defined in, and extending circumferentially around, the manifold-inlet interior wall (141); and an inlet O-ring (145), received in the inlet groove (143) and configured, when the two-part cartridges (104) are received by the cartridge bays (122), to seal an interface between the manifold inlet (142) and a corresponding one of mixer outlets (105) of the static mixers (101), attached to the corresponding one of the two-part cartridges (104).
Regarding claim 19, claim 19 of Application No.’415 recites the manifold outlet (144) comprises: a manifold-outlet interior wall (149); an outlet groove (147), defined in, and extending circumferentially around, the manifold-inlet interior wall (141); and an outlet O-ring (148), received in the outlet groove (147) and sealing an interface between the manifold outlet (144) and the valve inlet (132).
As to claim 20, claim 20 of Application No.’415 claims the manifold (140) further comprises: a junction (800), wherein the manifold inlets (142) are parallel to an axis (190) and are in fluidic communication with the junction (800); a first leg (802), extending from the junction (800) along a second axis (192), transverse to the axis (190); and a second leg (804), extending between the first leg (802) and the manifold outlet (144) along the axis (190).
As to claim 23, claim 23 of Application No.’415 teaches a manifold tab (810), formed integrally with the manifold (140); and a manifold fastener (812), received through the manifold tab (810) and attached to the chassis (110).
Regarding claim 24, claim 24 of Application No.’415 discloses a manifold bracket (814), attaching the first leg (802) of the manifold (140) to the chassis (110).
As to claim 25, claim 25 of Application No.’415 recites the manifold (140) further comprises: a junction (900), wherein the manifold inlets (142) are parallel to an axis (190) and are in fluidic communication with the junction (900); and a single leg (902), extending from the junction (900) to the manifold outlet (144) along the axis (190).
Regarding claim 28, claim 28 of Application No.’415 discloses the chassis (110) comprises a first end (114) and a second end (116), spaced away from the first end (114); the cartridge bays (122) are mounted at the first end (114) of the chassis (110); and the dispensing valve (130) is mounted at the second end (116) of the chassis (110).
This is a provisional nonstatutory double patenting rejection.

Claims 6-7 and 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8,13,15,18-20, 23-25 and 28 of co-pending Application No. 16/882,415 in view of Budge et al (US 2019/0315059A1) as applied to claim 1 and 25 and further in view of Knott et al (US 2019/0344293).  
As to claims 6-7, Application No.’415 teaches the plunger assembly comprising support plate (154), the pairs of plungers (152) are attached to the support plate, but lacks teaching a mounting extension attached to the support plate, wherein the piston is attached to the mounting extension and wherein the mounting extension is cantilevered from the support plate.  However, Knott et al discloses a plunger assembly comprises a support plate (nut 122), a mounting extension (108) attached to the support plate, wherein the piston (118) is attached to the mounting extension and wherein the mounting extension (108) is cantilevered from the support plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mounting extension attached to the support plate, wherein the piston is attached to the mounting extension as claimed to move the plunger assembly and force the determined amount of the first and second fluid as taught by Knott et al (see para [0111]).
Regarding claim 26, claims 1 and 25 of Application No. 16/882,415 recite the manifold inlets are parallel to an axis (190) and a single leg (902), extending from the junction (900) to the manifold outlet (144) along the axis (190).  Application No.’415 lacks reciting the manifold inlets are spaced along a second axis in a symmetric arrangement and the second axis is transverse to the first axis.  However, Knott et al teaches (see Fig 1) the manifold inlets (150,160) are spaced along a second axis in a symmetric arrangement and the second axis is transverse to a first axis (see the direction of the arrow 168 going through the dispensing hole 166).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the manifold inlets spaced along a second axis in a symmetric arrangement and the second axis transverse to the first axis as claimed to supply mixed materials through the outlet.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claim 27 is allowable because there is no teaching or suggestion in the prior art of a robot end effector for dispensing an extrudable substance comprising the combined features of the structures of the robot end effector and the manifold described in claims 25-26, wherein the valve outlet is offset from the single leg of the manifold along the second axis.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller (US 5,184,758) discloses pressure medium-driven dispensing apparatus with double cartridge cases (see Fig 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/